Case 2:20-cv-00078-JRG Document 71-2 Filed 12/04/20 Page 1 of 3 PageID #: 1783




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR COMMUNICATIONS                           §
EQUIPMENT LLC,                                    §
                                                  §
Plaintiff,                                        §       Case No. 2:20-CV-00078-JRG
                                                  §
    v.                                            §       JURY TRIAL DEMANDED
                                                  §
HMD GLOBAL OY,                                    §
                                                  §
Defendant.                                        §


     DECLARATION OF MAISSA CHOURAKI IN SUPPORT OF OPPOSITION
 OF HMD GLOBAL TO CCE’S MOTION TO ENFORCE THE PROTECTIVE ORDER

I, Maissa Chouraki, hereby declare under 28 U.S.C. § 1746:

         1.    I am an attorney licensed to practice in the State of California, and an associate at

the law firm of Warren Lex LLP, counsel for defendant HMD Global Oy. I have personal

knowledge of the matters set forth in this declaration and, if called as a witness, I could and

would testify competently to each of them.

         2.    Attached hereto as Exhibit A is a true and correct copy of this Court’s form patent

protective order named “Protective Order—Patent” and available on the Court’s website at

http://txed.uscourts.gov/sites/ default/files/judgeFiles/Sample_Protective_Order_Patent_

Cases_%28April%202019%29.docx.

         3.    Attached hereto as Exhibit B is a true and correct copy of HMD Global’s

“Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises

in a Civil Action” to Acacia Research Corporation, served on September 25, 2020.




                                                –1–
Case 2:20-cv-00078-JRG Document 71-2 Filed 12/04/20 Page 2 of 3 PageID #: 1784




       4.        Attached hereto as Exhibit C is a true and correct copy of “Acacia Research

Corporation’s Objections and Responses to Third-Party Subpoena to Produce Documents in a

Civil Action.”

       5.        Attached hereto as Exhibit D is a true and correct copy of HMD Global’s letter of

October 16, 2020.

       6.        Attached hereto as Exhibit E is a true and correct copy of HMD Global’s letter of

October 26, 2020.

       7.        Attached hereto as Exhibit F is a true and correct copy of CCE’s letter of

October 27, 2020.

       8.        Attached hereto as Exhibit G is a true and correct copy of HMD Global’s letter of

October 28, 2020.

       9.        Attached hereto as Exhibit H is a true and correct copy of HMD Global’s letter of

November 3, 2020.

       10.       Attached hereto as Exhibit I is a true and correct copy of HMD Global’s email of

November 5, 2020.

       11.       Attached hereto as Exhibit J is a true and correct copy of CCE’s email of

November 6, 2020.

       12.       Attached hereto as Exhibit K is a true and correct copy of HMD Global’s letter of

November 9, 2020.

       13.       Attached hereto as Exhibit L is a true and correct copy of CCE’s email of

November 12, 2020.




                                                –2–
Case 2:20-cv-00078-JRG Document 71-2 Filed 12/04/20 Page 3 of 3 PageID #: 1785




       14.     Attached hereto as Exhibit M is a true and correct copy of HMD Global’s letter of

November 12, 2020.

       15.     Attached hereto as Exhibit N is a true and correct copy of HMD Global’s letter of

November 16, 2020, attaching its portion of the joint stipulation required by Central District of

California Local Rule 37-2.1 to 37-2.2.

       16.     Attached hereto as Exhibit O is a true and correct copy of CCE’s letter of

November 20, 2020.

       18.     Attached hereto as Exhibit P is a true and correct copy of CCE’s email of

October 1, 2020.

       19.     Attached hereto as Exhibit Q is a true and correct copy of CCE’s email of

November 27, 2020.

       17.     Attached hereto as Exhibit R is a true and correct copy of HMD Global’s letter of

November 24, 2020.

       20.     Attached hereto as Exhibit S is a true and correct copy of ARC’s 10-K filing of

December 2019.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

December 2, 2020 in San Francisco, California.



                                              _________________________
                                               Maissa Chouraki




                                               –3–
